Case 21-11337-elf      Doc 23      Filed 07/27/21 Entered 07/27/21 18:27:59            Desc Main
                                   Document      Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                   :
                                         : Case No.: 21-11337
Vanessa R. Putman FKA Vanessa R          : Chapter 13
Scott                                    : Judge Eric L. Frank
                                         : *******************
                               Debtor(s)
                                         :
Deutsche Bank National Trust             : Date and Time of Hearing
Company, as Trustee on behalf of HSI     :
Asset Securitization Corporation Trust   : August 17, 2021 at 09:30 a.m.
2006-HE1                                  :
                                Movant,  :
       vs                                :
                                         :
Vanessa R. Putman FKA Vanessa R          :
Scott
Ronald Putman

William C. Miller, Esq.
                              Respondents.

 MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
 TO PERMIT DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE ON
 BEHALF OF HSI ASSET SECURITIZATION CORPORATION TRUST 2006-HE1 TO
      FORECLOSE ON 6919 WAXWING PL, PHILADELPHIA, PA 19142-2513

        Deutsche Bank National Trust Company, as Trustee on behalf of HSI Asset Securitization

Corporation Trust 2006-HE1 (the "Creditor") moves this Court, under Bankruptcy Code §§ 361,

362, 363, 1301, and other sections of Title 11 of the United States Code, and under Federal Rules

of Bankruptcy Procedure 4001 and 6007 for an order conditioning, modifying, or dissolving the

automatic stay imposed by Bankruptcy Code § 362, and the Co-Debtor Stay imposed by

Bankruptcy Code § 1301, and avers as follows:

        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.




21-015021_BLJ1
Case 21-11337-elf        Doc 23     Filed 07/27/21 Entered 07/27/21 18:27:59             Desc Main
                                    Document      Page 2 of 6



       2.       Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

       3.       Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.

       4.       Vanessa R. Putman FKA Vanessa R Scott (''Debtor'') filed a voluntary petition for

relief under Chapter 13 of the Bankruptcy Code on May 11, 2021, ("Petition").

       5.       Debtor and Ronald Putman ("Co-Debtor") are currently obligated to Deutsche

Bank National Trust Company, as Trustee on behalf of HSI Asset Securitization Corporation

Trust 2006-HE1, under the terms of a certain Adjustable Rate Note, dated July 7, 2006, in the

original principal amount of $142,500.00 executed by Debtor and Co-Debtor (hereinafter

"Note").

       6.       As security for repayment of the Note, Debtor and Co-Debtor executed a certain

Mortgage, dated of even date and of even amount, currently in favor of Deutsche Bank National

Trust Company, as Trustee on behalf of HSI Asset Securitization Corporation Trust 2006-HE1,

with respect to certain real property owned by the Debtor and Co-Debtor located at 6919

Waxwing Pl, Philadelphia, PA 19142-2513 (hereinafter "Mortgaged Premises") and being

recorded in Philadelphia County Recordings Office at Instrument Number 51486265 on July 17,

2006 in the Office of the Recorder of Deeds in and for Philadelphia County, Pennsylvania

("Mortgage").

       7.       Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts, contracts,

judgments, mortgages, and security agreements in support of right to seek a lift of the automatic

stay and foreclose if necessary.


21-015021_BLJ1
Case 21-11337-elf       Doc 23    Filed 07/27/21 Entered 07/27/21 18:27:59               Desc Main
                                  Document      Page 3 of 6



       8.      Debtor has failed to make post-petition mortgage payments for the past 2 months,

as of July 20, 2021.

       9.      Due to said failure by Debtor and Co-Debtor to make payments when due,

Creditor lacks adequate protection of its security interest in the Mortgaged Premises.

       10.     The total loan balance and the amount past due to Deutsche Bank National Trust

Company, as Trustee on behalf of HSI Asset Securitization Corporation Trust 2006-HE1 in post-

petition arrearages are $136,736.34 and $1,800.28, respectively, as of July 20, 2021.

       11.      Pursuant to Schedule C, the Debtor has a claimed exemption of $16,000 on the

Mortgage Premises.

       12.     Pursuant to Schedule D, the Debtor has no additional liens on the Mortgage

Premises.

       13.     The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of Deutsche Bank National Trust Company, as Trustee on behalf of

HSI Asset Securitization Corporation Trust 2006-HE1 in the Mortgaged Premises, pursuant to

Section 362(d)(1).

       14.     The Co-Debtor Stay of Section 1301 of the Bankruptcy Code should be

terminated with respect to the interest of Deutsche Bank National Trust Company, as Trustee on

behalf of HSI Asset Securitization Corporation Trust 2006-HE1 in the Mortgaged Premises,

pursuant to Section 1301(c).




21-015021_BLJ1
Case 21-11337-elf      Doc 23     Filed 07/27/21 Entered 07/27/21 18:27:59            Desc Main
                                  Document      Page 4 of 6



       WHEREFORE, Deutsche Bank National Trust Company, as Trustee on behalf of HSI

Asset Securitization Corporation Trust 2006-HE1 respectfully requests this Honorable Court to

enter an order terminating the Automatic Stay and Co-Debtor Stay as they affect the interest of

Deutsche Bank National Trust Company, as Trustee on behalf of HSI Asset Securitization

Corporation Trust 2006-HE1 in the Mortgaged Premises of the Debtor specifically identified in

the Mortgage, and granting such other relief as this Honorable Court may deem just.


                                                    Respectfully submitted,
                                                      /s/ Sarah E. Barngrover
                                                    Sarah E. Barngrover, Esquire (323972)
                                                    Adam B. Hall (323867)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Sarah E.
                                                    Barngrover.
                                                    Contact email is
                                                    sebarngrover@manleydeas.com




21-015021_BLJ1
Case 21-11337-elf      Doc 23     Filed 07/27/21 Entered 07/27/21 18:27:59          Desc Main
                                  Document      Page 5 of 6




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                   :
                                         : Case No.: 21-11337
Vanessa R. Putman FKA Vanessa R          : Chapter 13
Scott                                    : Judge Eric L. Frank
                                         : *******************
                               Debtor(s)
                                         :
Deutsche Bank National Trust             : Date and Time of Hearing
Company, as Trustee on behalf of HSI     :
Asset Securitization Corporation Trust   : August 17, 2021 at 09:30 a.m.
2006-HE1                                  :
                                Movant, :
       vs                                :
                                         :
Vanessa R. Putman FKA Vanessa R          :
Scott
Ronald Putman

William C. Miller, Esq.
                             Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay and Co-Debtor Stay to permit Deutsche Bank National Trust Company, as

Trustee on behalf of HSI Asset Securitization Corporation Trust 2006-HE1 to foreclose on 6919

Waxwing Pl, Philadelphia, PA 19142-2513 was served on the parties listed below via e-mail

notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105,
   ecfemails@ph13trustee.com

   Brad J. Sadek, Attorney for Vanessa R. Putman FKA Vanessa R Scott, Sadek and Cooper,
   1315 Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com




21-015021_BLJ1
Case 21-11337-elf      Doc 23     Filed 07/27/21 Entered 07/27/21 18:27:59            Desc Main
                                  Document      Page 6 of 6



The below listed parties were served via regular U.S. Mail, postage prepaid, on
July 27
_______________,   2021:

  Vanessa R. Putman FKA Vanessa R Scott, 6919 Waxwing Place, Philadelphia, PA 19142

  Vanessa R. Putman FKA Vanessa R Scott and Ronald Putman, 6919 Waxwing Pl,
  Philadelphia, PA 19142-2513

         July 27, 2021
  DATE: _____________________
                                                     /s/ Sarah E. Barngrover
                                                    Sarah E. Barngrover, Esquire (323972)
                                                    Adam B. Hall (323867)
                                                    Manley Deas Kochalski LLC
                                                    P.O. Box 165028
                                                    Columbus, OH 43216-5028
                                                    Telephone: 614-220-5611
                                                    Fax: 614-627-8181
                                                    Attorneys for Creditor
                                                    The case attorney for this file is Sarah E.
                                                    Barngrover.
                                                    Contact email is
                                                    sebarngrover@manleydeas.com




21-015021_BLJ1
